MCDONALD, J.,
concurring. I concur in the result. Under the stipulated facts, the conduct of the defendant, Joseph Wilchinski, fits within the purview of General Statutes §§ 53a-217a and 29-37Í and the defendant does not address General Statutes § 26-38 (a) in his void for vagueness claim.1

 General Statutes § 26-38 (a) provides: “Any person over the age of eighteen years who holds a firearms hunting or archery hunting license may, while hunting with firearms or bows, be accompanied by not more than two minors between the ages of twelve and sixteen years who may hunt with firearms or bows if such minors hold a junior firearms hunting or junior archery hunting license, and provided such person and such minors shall not carry more than one gun or bow each. Such licensee shall be responsible for the observance by such minors of all game laws and regulations made by the commissioner. No provision hereof shall affect the right of persons over the age of eighteen years exempt from license requirements to be accompanied by a minor, provided the other provisions hereof shall be observed.”